DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on September 30, 2019.
 	
 	Claims 1-20 are pending.
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knysz (U.S. PGPub. No. 20150033153) in view of Urbach (U.S. Patent No. 7,950,026).


 	As to Claims 1, 8 and 15, Knysz discloses an apparatus for authenticating a user, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the processor (Figure 2), cause the apparatus to at least: 
 	verify compliance with one or more security procedures for a given group-based communication browser session based on a comparison of a boot data object and an authentication data, and wherein the authentication data comprises a set of core information enabling access to the given group-based communication browser session (User authentication is compared with bootstrapping data for enabling accesses to a group-based communication browser session. Figure 4; Paragraphs 0071-0076); 
 	receive group-based communication data specific to the group-based communication browser session from a group-based communication system (Steps 407-413, Figure 4; Paragraph 0076); and 
 	display, via the apparatus, at least a portion of the group-based communication data specific to the group-based communication browser session (Paragraph 0076).
 	However, although Knysz discloses a boot data object comprising bootstrapping data, it is unclear if said data comprises a set of standardized parameters of a booting operation.  
 	Urbach, in the same field of endeavor, teaches wherein the boot data object comprises a set of standardized parameters of a booting operation (Remote Client accesses an HTML stream which launches a script that triggers various process flows on the Remote Client for booting an engine stub stored on the Remote Client to launch a virtual application which enables executable code to be downloaded onto the Remote Client and rendered in the web browser for display. Paragraph bridging Columns 8 and 9 and Column 9, Lines 10-43).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the apparatus for authenticating a user as taught by Knysz with wherein the a boot data object comprises bootstrapping data as taught by Urbach.  The motivation would have been to enable local bootstrapping data to be authenticated.

 	As to Claims 2, 9 and 16, Knysz-Urbach teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the authentication data comprises data identifying previous authentication instances for one or more users (Previous authentication instances are stored in cookies. Paragraph 0071).

	As to Claims 3, 10 and 17, Knysz-Urbach teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the boot data object further comprises data relating to one or more authentication standards (Authentication Procedure 300. Paragraphs 0071-0073).

	As to Claims 4, 11 and 18, Knysz-Urbach teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the group-based communication data comprises one or more of asset data or application data (Dynamic webpage and javascripts are asset or application data downloaded to access the group-based communication session. Paragraph 0076).

	As to Claims 5, 12 and 19, Knysz-Urbach teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the authentication data comprises data identifying an authentication cookie of one or more users (Paragraph 0071).

	As to Claims 6, 13 and 20, Knysz-Urbach teach the apparatus as previously discussed in Claim 5.  Knysz further teaches wherein the authentication cookie is stored in memory of the apparatus, and wherein the authentication cookie comprises one or more group-based communication browser sessions for which the one or more users have access (Paragraph 0071).

	As to Claims 7 and 14, Knysz-Urbach teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the operations are repeated on every booting operation of a given group-based communication browser session (Authentication and booting operations occur on every booting operation as authentication is required to access the session. Paragraph 0071).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456